In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-17-00435-CV

IN THE INTEREST OF T.A., A CHILD            §    On Appeal from the 367th District Court

                                            §    of Denton County (2012-50502-367)

                                            §    May 16, 2019

                                            §    Opinion by Justice Pittman


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the trial court’s Final Order

is reversed with regard to the Dental Insurance Reimbursement. We remand this case

to the trial court to conduct further proceedings and render a final order consistent

with the evidence or the parties’ agreement.

      It is further ordered that each party shall pay bear their own costs of this

appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Mark T. Pittman_________________
   Justice Mark T. Pittman